
	
		II
		Calendar No. 417
		111th CONGRESS
		2d Session
		S. 3457
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2010
			Mr. Levin, from the
			 Committee on Armed
			 Services reported, under authority of the order of the Senate
			 of May 28 (legislative day, May 26), 2010, the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2011 for
		  defense activities of the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy National Security
			 Act for Fiscal Year 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense committees.
			
			
				DIVISION C—DEPARTMENT OF ENERGY NATIONAL
				SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
				TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL
				SECURITY PROGRAMS
				Subtitle A—National Security Programs
				Authorizations
				Sec. 3101. National Nuclear Security
				Administration.
				Sec. 3102. Defense environmental
				cleanup.
				Sec. 3103. Other defense
				activities.
				Subtitle B—Program Authorizations,
				Restrictions, and Limitations
				Sec. 3111. Assessment of adequacy of
				budget requests with respect to maintaining the nuclear weapons
				stockpile.
				Sec. 3112. Biennial plan on modernization
				and refurbishment of the nuclear security complex.
				Sec. 3113. Future-years defense
				environmental management plan.
				Sec. 3114. Notification of cost overruns
				for certain Department of Energy projects.
				Sec. 3115. Authority to
				purchase or lease aircraft necessary to support the mission of the National
				Nuclear Security Administration.
				Sec. 3116. Limitation on use of funds for
				establishment of centers of excellence in countries outside of the former
				Soviet Union.
				Sec. 3117. Extension of authority of
				Secretary of Energy for appointment of certain scientific, engineering, and
				technical personnel.
				Sec. 3118. Extension of authority of
				Secretary of Energy to enter into transactions to carry out certain research
				projects.
				Sec. 3119. Extension of deadline for
				cooperation with the Russian Federation with respect to development of nuclear
				materials protection, control, and accounting program.
				Sec. 3120. Repeal of sunset provision for
				modification of minor construction threshold for plant projects.
				Sec. 3121. Extension of deadline for
				transfer of parcels of land to be conveyed to Los Alamos County, New Mexico,
				and held in trust for the Pueblo of San Ildefonso.
				Subtitle C—Other Matters
				Sec. 3131. Department of Energy energy
				parks program.
				Sec. 3132. Reclassification of certain
				appropriations for the National Nuclear Security Administration.
				TITLE XXXII—DEFENSE NUCLEAR FACILITIES
				SAFETY BOARD
				Sec. 3201. Authorization.
				TITLE XXXIII—Maritime
				Administration
				Sec. 3301. Maritime
				Administration.
				DIVISION D—Funding Tables
				Sec. 4001. Authorization of amounts in
				funding tables.
				TITLE XLVI—Department of Energy National
				Security Programs
				Sec. 4601. Department of Energy national
				security programs.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		CDEPARTMENT OF
			 ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF
			 ENERGY NATIONAL SECURITY PROGRAMS
				ANational Security
			 Programs Authorizations
					3101.National
			 Nuclear Security Administration
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 to the Department of Energy for fiscal year 2011 for the activities of the
			 National Nuclear Security Administration in carrying out programs as specified
			 in the funding table in section 4601.
						(b)Authorization
			 of new plant projectsFrom funds referred to in subsection (a)
			 that are available for carrying out plant projects, the Secretary of Energy may
			 carry out new plant projects for the National Nuclear Security Administration
			 as follows:
							(1)For readiness in
			 technical base and facilities, the following new plant project:
								Project
			 11–D–801, TA55 Reinvestment Project–Phase II, Los Alamos National Laboratory,
			 Los Alamos, New Mexico, $20,000,000.
								(2)For site
			 stewardship, the following new plant project:
								Project
			 11–D–601, sanitary effluent reclamation facility expansion, Los Alamos National
			 Laboratory, Los Alamos, New Mexico, $15,000,000.
								3102.Defense
			 environmental cleanupFunds
			 are hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2011 for defense environmental cleanup activities in carrying out programs
			 as specified in the funding table in section 4601.
					3103.Other defense
			 activitiesFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2011
			 for other defense activities in carrying out programs as specified in the
			 funding table in section 4601.
					BProgram
			 Authorizations, Restrictions, and Limitations
					3111.Assessment of
			 adequacy of budget requests with respect to maintaining the nuclear weapons
			 stockpile
						(a)In
			 generalSection 3255 of the
			 National Nuclear Security Administration Act (50 U.S.C. 2455) is amended to
			 read as follows:
							
								3255.Assessment of
				adequacy of budget requests with respect to maintaining the nuclear weapons
				stockpile
									(a)Assessment of
				adequacy of budget requests
										(1)In
				generalThe Administrator shall include with the nuclear security
				budget materials submitted for each fiscal year an assessment by the
				Administrator of whether the budget materials specified in paragraph (2)
				provide for funding of the nuclear security complex and programs and activities
				to be carried out during that fiscal year at a level adequate to support the
				plans, programs, and activities described in the plan for maintaining the
				nuclear weapons stockpile required by section 4203 of the Atomic Energy Defense
				Act (50 U.S.C. 2523).
										(2)Budget
				materials specifiedThe budget materials specified in this
				paragraph are the budget for a fiscal year and the future-years nuclear
				security program submitted to Congress in relation to that budget under section
				3253.
										(b)Assessment of
				risks and implications of inadequate funding
										(1)In
				generalIf the Administrator determines under subsection (a) that
				funding requested for a fiscal year for the nuclear security complex is
				inadequate to support the plans, programs, and activities referred to in
				subsection (a), the Administrator shall include with the nuclear security
				budget materials for that fiscal year an assessment of the risks and
				implications of inadequate funding with respect to the ability of the nuclear
				security complex—
											(A)to support the
				annual certification of the nuclear weapons stockpile under section 4203 of the
				Atomic Energy Defense Act; and
											(B)to maintain the
				long-term safety, security, and reliability of the nuclear weapons
				stockpile.
											(2)CoordinationIn
				making the assessment described in paragraph (1), the Administrator shall
				coordinate in advance with the Secretary of Defense and the Commander of the
				United States Strategic Command.
										(c)DefinitionsIn
				this section:
										(1)BudgetThe
				term budget means the budget for a fiscal year that is submitted
				to Congress by the President under section 1105(a) of title 31, United States
				Code.
										(2)Nuclear
				security budget materialsThe term nuclear security budget
				materials means the materials submitted to Congress by the
				Administrator in support of the budget for a fiscal year.
										(3)Nuclear
				security complexThe term nuclear security complex
				means the physical facilities, technology, and human capital of the
				following:
											(A)The national
				security laboratories.
											(B)The Kansas City
				Plant, Kansas City, Missouri.
											(C)The Nevada Test
				Site, Nevada.
											(D)The Savannah
				River Site, Aiken, South Carolina.
											(E)The Y-12 National
				Security Complex, Oak Ridge, Tennessee.
											(F)The Pantex Plant,
				Amarillo,
				Texas.
											.
						(b)Clerical
			 amendmentThe table of contents for the National Nuclear Security
			 Administration Act is amended by striking the item relating to section 3255 and
			 inserting the following new item:
							
								
									Sec. 3255. Assessment of
				adequacy of budget requests with respect to maintaining the nuclear weapons
				stockpile.
								
								.
						3112.Biennial plan
			 on modernization and refurbishment of the nuclear security complex
						(a)In
			 generalSubtitle A of title
			 XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by
			 inserting after section 4203 the following new section:
							
								4203A.Biennial
				plan on modernization and refurbishment of the nuclear security
				complex
									(a)In
				generalIn each even-numbered year beginning after the date of
				the enactment of the National Defense Authorization Act for Fiscal Year 2011,
				the Secretary of Energy, acting through the Administrator for Nuclear Security,
				shall include in the plan for maintaining the nuclear weapons stockpile
				required by section 4203 a plan for the modernization and refurbishment of the
				nuclear security complex.
									(b)Plan
				design
										(1)In
				generalThe plan required by subsection (a) shall be designed to
				ensure that the nuclear security complex is capable of supporting the
				following:
											(A)Except as
				provided in paragraph (2), the national security strategy of the United States
				as set forth in the most recent national security strategy report of the
				President under section 108 of the National Security Act of 1947 (50 U.S.C.
				404a).
											(B)The nuclear
				posture of the United States as set forth in the most recent Nuclear Posture
				Review.
											(2)ExceptionIf,
				at the time the plan is submitted under subsection (a), a national security
				strategy report has not been submitted to Congress under section 108 of the
				National Security Act of 1947, the plan required by subsection (a) shall be
				designed to ensure that the nuclear security complex is capable of supporting
				the national defense strategy recommended in the report of the most recent
				Quadrennial Defense Review.
										(c)Plan
				elementsThe plan required by subsection (a) shall include the
				following:
										(1)A description of
				the modernization and refurbishment measures the Secretary determines necessary
				to meet the requirements of—
											(A)the national
				security strategy of the United States as set forth in the most recent national
				security strategy report of the President under section 108 of the National
				Security Act of 1947 or the national defense strategy recommended in the report
				of the most recent Quadrennial Defense Review, as applicable under subsection
				(b); and
											(B)the Nuclear
				Posture Review.
											(2)A schedule for
				implementing the measures described in paragraph (1) during the ten years
				following the date on which the plan for maintaining the nuclear weapons
				stockpile required by section 4203 and into which the plan required by
				subsection (a) is incorporated is submitted to Congress under section
				4203(c).
										(3)An estimate of
				the annual funds the Administrator determines necessary to carry out the plan
				required by subsection (a), including a discussion of the criteria, evidence,
				and strategies on which the estimate is based.
										(d)DefinitionsIn
				this section:
										(1)Nuclear
				security complexThe term nuclear security complex
				means the physical facilities, technology, and human capital of the
				following:
											(A)The national
				security laboratories (as defined in section 3281 of the National Nuclear
				Security Administration Act (50 U.S.C. 2471)).
											(B)The Kansas City
				Plant, Kansas City, Missouri.
											(C)The Nevada Test
				Site, Nevada.
											(D)The Savannah
				River Site, Aiken, South Carolina.
											(E)The Y-12 National
				Security Complex, Oak Ridge, Tennessee.
											(F)The Pantex Plant,
				Amarillo, Texas.
											(2)Quadrennial
				Defense ReviewThe term Quadrennial Defense Review
				means the review of the defense programs and policies of the United States that
				is carried out every four years under section 118 of title 10, United States
				Code.
										.
						(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Defense Act
			 is amended by inserting after the item relating to section 4203 the following
			 new item:
							
								
									Sec. 4203A. Biennial plan on
				modernization and refurbishment of the nuclear security
				complex.
								
								.
						3113.Future-years
			 defense environmental management plan
						(a)In
			 generalTitle XLIV of the Atomic Energy Defense Act (50 U.S.C.
			 2581 et seq.) is amended by inserting after section 4402 the following new
			 section:
							
								4402A.Future-years
				defense environmental management plan
									(a)In
				generalThe Secretary of Energy shall submit to Congress each
				year, at or about the same time that the President’s budget is submitted to
				Congress for a fiscal year under section 1105(a) of title 31, United States
				Code, a future-years defense environmental management plan that—
										(1)reflects the
				estimated expenditures and proposed appropriations included in that budget for
				the Department of Energy for environmental management; and
										(2)covers a period
				that includes the fiscal year for which that budget is submitted and not less
				than the four succeeding fiscal years.
										(b)ElementsEach
				future-years defense environmental management plan required by subsection (a)
				shall contain the following:
										(1)A detailed
				description of the projects and activities relating to defense environmental
				management to be carried out during the period covered by the plan at the sites
				specified in subsection (c) and with respect to the activities specified in
				subsection (d).
										(2)A statement of
				proposed budget authority, estimated expenditures, and proposed appropriations
				necessary to support such projects and activities.
										(3)With respect to
				each site specified in subsection (c), the following:
											(A)A statement of
				each milestone included in an enforceable agreement governing cleanup and waste
				remediation for that site for each fiscal year covered by the plan.
											(B)For each such
				milestone, a statement with respect to whether each such milestone will be met
				in each such fiscal year.
											(C)For any milestone
				that will not be met, an explanation of why the milestone will not be met and
				the date by which the milestone is expected to be met.
											(c)Sites
				specifiedThe sites specified in this subsection are the
				following:
										(1)The Idaho
				National Laboratory, Idaho.
										(2)The Waste
				Isolation Pilot Plant, Carlsbad, New Mexico.
										(3)The Savannah
				River Site, Aiken, South Carolina.
										(4)The Oak Ridge
				National Laboratory, Oak Ridge, Tennessee.
										(5)The Hanford Site,
				Richland, Washington.
										(6)Any defense
				closure site of the Department of Energy.
										(7)Any site of the
				National Nuclear Security Administration.
										(d)Activities
				specifiedThe activities specified in this subsection are the
				following:
										(1)Program
				support.
										(2)Program
				direction.
										(3)Safeguards and
				security.
										(4)Technology
				development and deployment.
										(5)Federal
				contributions to the Uranium Enrichment Decontamination and Decommissioning
				Fund established under section 1801 of the Atomic Energy Act of 1954 (42 U.S.C.
				2297g).
										.
						(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Defense Act
			 is amended by inserting after the item relating to section 4402 the following
			 new item:
							
								
									Sec. 4402A. Future-years
				defense environmental management
				plan.
								
								.
						3114.Notification
			 of cost overruns for certain Department of Energy projects
						(a)In
			 generalSubtitle A of title XLVII of the Atomic Energy Defense
			 Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new
			 section:
							
								4713.Notification
				of cost overruns for certain Department of Energy projects
									(a)Establishment
				of cost and schedule baselines
										(1)Stockpile life
				extension projects
											(A)In
				generalThe Administrator for Nuclear Security shall establish a
				cost and schedule baseline for each nuclear stockpile life extension project of
				the National Nuclear Security Administration.
											(B)Per unit
				costThe cost baseline developed under subparagraph (A) shall
				include, with respect to each life extension project, an estimated cost for
				each warhead in the project.
											(C)Notification to
				congressional defense committeesNot later than 30 days after
				establishing a cost and schedule baseline under subparagraph (A), the
				Administrator shall submit the cost and schedule baseline to the congressional
				defense committees.
											(2)Defense-funded
				construction projects
											(A)In
				generalThe Secretary of Energy shall establish a cost and
				schedule baseline under the project management protocols of the Department of
				Energy for each construction project carried out by the Department using funds
				authorized to be appropriated for a fiscal year pursuant to a DOE national
				security authorization.
											(B)Notification to
				congressional defense committeesNot later than 30 days after
				establishing a cost and schedule baseline under subparagraph (A), the Secretary
				shall submit the cost and schedule baseline to the congressional defense
				committees.
											(3)Defense
				environmental management projects
											(A)In
				generalThe Secretary shall establish a cost and schedule
				baseline under the project management protocols of the Department of Energy for
				each defense environmental management project carried out by the Department
				pursuant to such protocols.
											(B)Notification to
				congressional defense committeesNot later than 30 days after
				establishing a cost and schedule baseline under subparagraph (A) for a project
				with a total cost in excess of $100,000,000, the Secretary shall submit the
				cost and schedule baseline to the congressional defense committees.
											(b)Notification of
				costs or schedule exceeding baselineThe Administrator or the
				Secretary, as applicable, shall notify the congressional defense committees not
				later than 30 days after determining that—
										(1)the total cost
				for a project referred to in paragraph (1), (2), or (3) of subsection (a) will
				exceed an amount that is equal to 125 percent of the cost baseline established
				under subsection (a) for that project;
										(2)the total time
				required to complete such a project will be longer than 125 percent of the time
				specified in the schedule baseline established under subsection (a) for that
				project; and
										(3)in the case of a
				stockpile life extension project referred to in subsection (a)(1), the cost for
				any warhead in the project will exceed an amount that is equal to 125 percent
				of the cost baseline established under subsection (a)(1)(B) for each warhead in
				that project.
										(c)Notification of
				determination with respect to termination or continuation of
				projectsNot later than 90 days after submitting a notification
				under subsection (b) with respect to a project, the Administrator or the
				Secretary, as applicable, shall—
										(1)notify the
				congressional defense committees with respect to whether the project will be
				terminated or continued; and
										(2)if the project
				will be continued, certify to the congressional defense committees that—
											(A)a revised cost
				and schedule baseline has been established for the project and, in the case of
				a stockpile life extension project referred to in subsection (a)(1), a revised
				estimate of the cost for each warhead in the project has been made;
											(B)the continuation
				of the project is necessary to the mission of the Department of Energy and
				there is no alternative to the project that would meet the requirements of that
				mission; and
											(C)a management
				structure is in place adequate to manage and control the cost and schedule of
				the project.
											(d)Applicability
				of requirements to revised cost and schedule baselinesA revised
				cost and schedule baseline established under subsection (c) shall—
										(1)be submitted to
				the congressional defense committees with the certification submitted under
				subsection (c)(2); and
										(2)be subject to the
				notification requirements of subsections (b) and (c) in the same manner and to
				the same extent as a cost and schedule baseline established under subsection
				(a).
										.
						(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Defense Act
			 is amended by inserting after the item relating to section 4712 the following
			 new item:
							
								
									Sec. 4713. Notification of cost
				overruns for certain Department of Energy
				projects.
								
								.
						3115.Authority to
			 purchase or lease aircraft necessary to support the mission of the National
			 Nuclear Security AdministrationThe Administrator for Nuclear Security may
			 obligate and expend amounts authorized to be appropriated by section 3101 or
			 amounts otherwise made available to the National Nuclear Security
			 Administration for any fiscal year before fiscal year 2012 and available for
			 obligation to purchase or lease aircraft necessary to support the mission of
			 the Administration.
					3116.Limitation on use
			 of funds for establishment of centers of excellence in countries outside of the
			 former Soviet UnionNone of
			 the funds authorized to be appropriated by section 3101 and made available by
			 the funding table in section 4501 for defense nuclear nonproliferation
			 activities may be obligated or expended to establish a center of excellence in
			 a country that is not a state of the former Soviet Union until the date that is
			 15 days after the date on which the Administrator for Nuclear Security submits
			 to the congressional defense committees a report that includes the
			 following:
						(1)An identification
			 of the country in which the center will be located.
						(2)A description of
			 the purpose for which the center will be established.
						(3)The agreement
			 under which the center will operate.
						(4)A funding plan
			 for the center, including—
							(A)the amount of
			 funds to be provided by the government of the country in which the center will
			 be located; and
							(B)the percentage of
			 the total cost of establishing and operating the center the funds described in
			 subparagraph (A) will cover.
							3117.Extension of
			 authority of Secretary of Energy for appointment of certain scientific,
			 engineering, and technical personnelSection 4601(c)(1) of the Atomic Energy
			 Defense Act (50 U.S.C. 2701(c)(1)) is amended by striking September 30,
			 2011 and inserting September 30, 2016.
					3118.Extension of
			 authority of Secretary of Energy to enter into transactions to carry out
			 certain research projectsSection 646(g)(10) of the Department of
			 Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended by striking
			 September 30, 2010 and inserting September 30,
			 2015.
					3119.Extension of
			 deadline for cooperation with the Russian Federation with respect to
			 development of nuclear materials protection, control, and accounting
			 programSection 3156(b)(1) of
			 the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (50
			 U.S.C. 2343(b)(1)) is amended by striking January 1, 2013 and
			 inserting January 1, 2017.
					3120.Repeal of sunset
			 provision for modification of minor construction threshold for plant
			 projectsSection 3118 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2709) is amended—
						(1)by striking
			 subsection (b);
						(2)by redesignating
			 subsection (c) as subsection (b); and
						(3)in subsection
			 (b), as so redesignated, by striking during fiscal year
			 2010.
						3121.Extension of
			 deadline for transfer of parcels of land to be conveyed to Los Alamos County,
			 New Mexico, and held in trust for the Pueblo of San IldefonsoSection 632 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1998 (42 U.S.C. 2391 note) is amended—
						(1)in subsection
			 (d)(2), by striking November 26, 2012 and inserting
			 September 30, 2022; and
						(2)in subsection
			 (g)(3)(B), by striking November 26, 2012 and inserting
			 September 30, 2022.
						COther
			 Matters
					3131. Department
			 of Energy energy parks program
						(a)In
			 generalThe Secretary of Energy may establish a program to permit
			 the establishment of energy parks on former defense nuclear facilities.
						(b)ObjectivesThe
			 objectives for establishing energy parks pursuant to subsection (a) are the
			 following:
							(1)To provide
			 locations to carry out a broad range of projects relating to the development
			 and deployment of energy technologies and related advanced manufacturing
			 technologies.
							(2)To provide
			 locations for the implementation of pilot programs and demonstration projects
			 for new and developing energy technologies and related advanced manufacturing
			 technologies.
							(3)To set a national
			 example for the development and deployment of energy technologies and related
			 advanced manufacturing technologies in a manner that will promote energy
			 security, energy sector employment, and energy independence.
							(4)To create a
			 business environment that encourages collaboration and interaction between the
			 public and private sectors.
							(c)ConsultationIn
			 establishing an energy park pursuant to subsection (a), the Secretary shall
			 consult with—
							(1)the local
			 government with jurisdiction over the land on which the energy park will be
			 located;
							(2)the local
			 governments of adjacent areas; and
							(3)any community
			 reuse organization recognized by the Secretary at the former defense nuclear
			 facility on which the energy park will be located.
							(d)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committee on Armed Services of
			 the Senate and the Committee on Armed Services of the House of Representatives
			 a report on the implementation of the program under subsection (a). The report
			 shall include such recommendations for additional legislative actions as the
			 Secretary considers appropriate to facilitate the development of energy parks
			 on former defense nuclear facilities.
						(e)Defense nuclear
			 facility definedIn this section, the term defense nuclear
			 facility has the meaning given the term Department of Energy
			 defense nuclear facility in section 318 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2286g).
						3132.Reclassification of
			 certain appropriations for the National Nuclear Security
			 Administration
						(a)Fiscal year
			 2009 appropriationsThe matter under the heading
			 weapons activities under the
			 heading National Nuclear Security Administration
			 under the heading Atomic Energy Defense Activities under the
			 heading Department of Energy under title III of
			 division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123 Stat.
			 621) is amended by striking the 09–D–007 LANSCE Refurbishment,
			 PED, and inserting capital equipment acquisition, installation,
			 and associated design funds for LANSCE,.
						(b)Fiscal year
			 2010 appropriationsThe amount appropriated under the heading
			 weapons activities under the
			 heading National Nuclear Security Administration
			 under the heading Atomic Energy Defense Activities under the
			 heading Department of Energy under title III of
			 the Energy and Water Development and Related Agencies Appropriations Act, 2010
			 (Public Law 111–85; 123 Stat. 2866) and made available for LANSCE Reinvestment,
			 PED, Los Alamos National Laboratory, Los Alamos, New Mexico, shall be made
			 available instead for capital equipment acquisition, installation, and
			 associated design funds for LANSCE, Los Alamos National Laboratory, Los Alamos,
			 New Mexico.
						XXXIIDEFENSE
			 NUCLEAR FACILITIES SAFETY BOARD
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2011, $33,640,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				XXXIIIMaritime
			 Administration
				3301.Maritime
			 AdministrationSection 109 of
			 title 49, United States Code, is amended to read as follows:
					
						109.Maritime
				Administration
							(a)OrganizationThe
				Maritime Administration is an administration in the Department of
				Transportation.
							(b)Maritime
				administratorThe head of the Maritime Administration is the
				Maritime Administrator, who is appointed by the President by and with the
				advice and consent of the Senate.—The Administrator shall report directly to
				the Secretary of Transportation and carry out the duties prescribed by the
				Secretary.
							(c)Deputy maritime
				administratorThe Maritime Administration shall have a Deputy
				Maritime Administrator, who is appointed in the competitive service by the
				Secretary, after consultation with the Administrator. The Deputy Administrator
				shall carry out the duties prescribed by the Administrator. The Deputy
				Administrator shall be Acting Administrator during the absence or disability of
				the Administrator and, unless the Secretary designates another individual,
				during a vacancy in the office of Administrator.
							(d)Duties and
				powers vested in secretaryAll duties and powers of the Maritime
				Administration are vested in the Secretary.
							(e)Regional
				officesThe Maritime Administration shall have regional offices
				for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have
				other regional offices as necessary. The Secretary shall appoint a qualified
				individual as Director of each regional office. The Secretary shall carry out
				appropriate activities and programs of the Maritime Administration through the
				regional offices.
							(f)Interagency and
				industry relationsThe Secretary shall establish and maintain
				liaison with other agencies, and with representative trade organizations
				throughout the United States, concerned with the transportation of commodities
				by water in the export and import foreign commerce of the United States, for
				the purpose of securing preference to vessels of the United States for the
				transportation of those commodities.
							(g)Detailing
				officers from armed forcesTo assist the Secretary in carrying
				out duties and powers relating to the Maritime Administration, not more than
				five officers of the armed forces may be detailed to the Secretary at any one
				time, in addition to details authorized by any other law. During the period of
				a detail, the Secretary shall pay the officer an amount that, when added to the
				officer's pay and allowances as an officer in the armed forces, makes the
				officer's total pay and allowances equal to the amount that would be paid to an
				individual performing work the Secretary considers to be of similar importance,
				difficulty, and responsibility as that performed by the officer during the
				detail.
							(h)Contracts,
				cooperative agreements, and audits
								(1)Contracts and
				cooperative agreementsIn the same manner that a private
				corporation may make a contract within the scope of its authority under its
				charter, the Secretary may make contracts and cooperative agreements for the
				United States Government and disburse amounts to—
									(A)carry out the
				Secretary's duties and powers under this section, subtitle V of title 46, and
				all other Maritime Administration programs; and
									(B)protect,
				preserve, and improve collateral held by the Secretary to secure
				indebtedness.
									(2)AuditsThe
				financial transactions of the Secretary under paragraph (1) shall be audited by
				the Comptroller General. The Comptroller General shall allow credit for an
				expenditure shown to be necessary because of the nature of the business
				activities authorized by this section or subtitle V of title 46. At least once
				a year, the Comptroller General shall report to Congress any departure by the
				Secretary from this section or subtitle V of title 46.
								(i)Grant
				administrative expensesExcept as otherwise provided by law, the
				administrative and related expenses for the administration of any grant
				programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization
				of appropriations
								(1)In
				generalExcept as otherwise provided in this subsection, there
				are authorized to be appropriated such amounts as may be necessary to carry out
				the duties and powers of the Secretary relating to the Maritime
				Administration.
								(2)LimitationsOnly
				those amounts specifically authorized by law may be appropriated for the use of
				the Maritime Administration for—
									(A)acquisition,
				construction, or reconstruction of vessels;
									(B)construction-differential
				subsidies incident to the construction, reconstruction, or reconditioning of
				vessels;
									(C)costs of national
				defense features;
									(D)payments of
				obligations incurred for operating-differential subsidies;
									(E)expenses
				necessary for research and development activities, including reimbursement of
				the Vessel Operations Revolving Fund for losses resulting from expenses of
				experimental vessel operations;
									(F)the Vessel
				Operations Revolving Fund;
									(G)National Defense
				Reserve Fleet expenses;
									(H)expenses
				necessary to carry out part B of subtitle V of title 46; and
									(I)other operations
				and training expenses related to the development of waterborne transportation
				systems, the use of waterborne transportation systems, and general
				administration.
									(3)Training
				vesselsAmounts may not be appropriated for the purchase or
				construction of training vessels for State maritime academies unless the
				Secretary has approved a plan for sharing training vessels between State
				maritime
				academies.
								.
					
						
							
								TITLE
					 XLVI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
								
							
						
					
					
						
							
								SEC. 4601.
					 DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS.
								
							
						
					
					
						
							
								DEPARTMENT OF ENERGY NATIONAL SECURITY
					 PROGRAMS(In Thousands of Dollars)
								
								ProgramFY
					 2011 RequestSenate
					 ChangeSenate Authorized
								
							
							
								Electricity
					 Delivery & Energy Reliability
								
								Electricity
					 Delivery & Energy Reliability
								
								Infrastructure security &
					 energy restoration6,188–6,1880
								
								
								
								Weapons
					 Activities
								
								Directed
					 stockpile work
								
								Life extension
					 programs
								
								W76 Life extension
					 program249,463–15,000234,463
								
								Total, Life extension
					 programs249,463–15,000234,463
								
								
								
								Stockpile
					 systems
								
								B61 Stockpile
					 systems317,136317,136
								
								W76 Stockpile
					 systems64,52164,521
								
								W78 Stockpile
					 systems85,89885,898
								
								W80 Stockpile
					 systems34,19334,193
								
								B83 Stockpile
					 systems39,34939,349
								
								W87 Stockpile
					 systems62,60362,603
								
								W88 Stockpile
					 systems45,66645,666
								
								Total, Stockpile
					 systems649,3660649,366
								
								
								
								Weapons
					 dismantlement and disposition
								
								Operations and
					 maintenance58,02558,025
								
								Total, Weapons dismantlement
					 and disposition58,025058,025
								
								
								
								Stockpile
					 services
								
								Production support309,761309,761
								
								Research and development
					 support38,58238,582
								
								R&D certification and
					 safety209,053209,053
								
								Management, technology, and
					 production193,81110,000203,811
								
								Plutonium infrastructure
					 sustainment190,318–20,000170,318
								
								Total, Stockpile
					 services941,525–10,000931,525
								
								Total, Directed stockpile
					 work1,898,379–25,0001,873,379
								
								
								
								Campaigns:
								
								Science
					 campaign
								
								Advanced
					 certification76,97276,972
								
								Primary assessment
					 technologies85,72385,723
								
								Dynamic materials
					 properties96,98496,984
								
								Advanced radiography23,59423,594
								
								Secondary assessment
					 technologies81,94981,949
								
								Total, Science
					 campaign365,2220365,222
								
								
								
								Engineering
					 campaign
								
								Enhanced surety42,42942,429
								
								Weapon systems engineering
					 assessment technology13,53013,530
								
								Nuclear
					 survivability19,78619,786
								
								Enhanced
					 surveillance66,17566,175
								
								Total, Engineering
					 campaign141,9200141,920
								
								
								
								Inertial
					 confinement fusion ignition and high yield campaign
								
								Ignition109,506109,506
								
								NIF diagnostics, cryogenics and
					 experimental support102,6493,000105,649
								
								Pulsed power inertial confinement
					 fusion5,0005,000
								
								Joint program in high energy
					 density laboratory plasmas4,0004,000
								
								Facility operations and target
					 production260,393260,393
								
								Total, Inertial confinement
					 fusion and high yield campaign481,5483,000484,548
								
								
								
								Advanced simulation and
					 computing campaign615,748615,748
								
								
								
								Readiness
					 Campaign
								
								Stockpile readiness18,94118,941
								
								High explosives and weapon
					 operations3,0003,000
								
								Nonnuclear readiness21,86421,864
								
								Tritium readiness50,187–5,00045,187
								
								Advanced design and production
					 technologies18,10018,100
								
								Total, Readiness
					 campaign112,092–5,000107,092
								
								Total,
					 Campaigns1,716,530–2,0001,714,530
								
								
								
								Readiness in
					 technical base and facilities (RTBF)
								
								Operations of
					 facilities
								
								Operations of
					 facilities1,257,99101,257,991
								
								Kansas City
					 Plant-KCRIMS–30,000–30,000
								
								Pantex10,00010,000
								
								Y–1210,00010,000
								
								Los Alamos National Lab
					 PF–410,00010,000
								
								Total, Operations of
					 facilities1,257,99101,257,991
								
								Program readiness69,30969,309
								
								Material recycle and
					 recovery70,42970,429
								
								Containers27,99227,992
								
								Storage24,23324,233
								
								Subtotal, Readiness in
					 technical base and facilities (RTBF)1,449,95401,449,954
								
								Construction:
								
								11–D–801, TA–55 Reinvestment
					 project II, Los Alamos National Laboratory, Los Alamos, NM20,00020,000
								
								09–D–107, LANSCE Refurbishment,
					 Los Alamos National Laboratory, Los Alamos, NM20,00020,000
								
								08–D–802, High explosive Pressing
					 Facility, Pantex Plant, Amarillo, TX30,00010,00040,000
								
								07–D–140, Project engineering and
					 design (PED), various locations5,0005,000
								
								06–D–140, Project engineering and
					 design (PED), various locations4,0004,000
								
								06–D–141, Project engineering
					 & design (PED), Uranium Processing Facility, Y–12 National Security
					 Complex, Oakridge, TN115,016115,016
								
								04–D–125, Chemistry and Metallurgy
					 Research Facility replacement project, Los Alamos National Laboratory, Los
					 Alamos, NM225,000225,000
								
								Total,
					 Construction399,01630,000429,016
								
								Total, Readiness in
					 technical base and facilities1,848,97030,0001,878,970
								
								
								
								Secure
					 transportation asset
								
								Operation and
					 equipment149,018149,018
								
								Program direction99,02799,027
								
								Total, Secure transportation
					 asset248,0450248,045
								
								
								
								Nuclear counterterrorism
					 incident response233,134233,134
								
								
								
								Facilities and
					 infrastructure recapitalization program
								
								Operations and
					 maintenance:
								
								Operations and
					 maintenance94,00025,000119,000
								
								Total, Operations and
					 maintenance94,00025,000119,000
								
								Total, Facilities and
					 infrastructure recapitalization program94,00025,000119,000
								
								
								
								Site
					 stewardship
								
								Operations of
					 facilities
								
								Operations and
					 maintenance90,47890,478
								
								Total, Operations of
					 facilities90,478090,478
								
								Construction
								
								11–D–601, Sanitary effluent
					 reclamation facility, Los Alamos National Laboratory, Los Alamos,
					 NM15,00015,000
								
								Total,
					 Construction15,000015,000
								
								Total, Site
					 stewardship105,4780105,478
								
								
								
								Safeguards and
					 security
								
								Defense nuclear
					 security
								
								Operations and
					 maintenance:
								
								Operations and
					 maintenance667,954667,954
								
								Total, Operations and
					 maintenance667,9540667,954
								
								Construction:
								
								08–D–701, Nuclear materials safety
					 and security upgrade project, phase II, Los Alamos National Laboratory, Los
					 Alamos, NM52,00052,000
								
								Total,
					 Construction52,000052,000
								
								Total, Defense nuclear
					 security719,9540719,954
								
								Cyber security124,345124,345
								
								Total, Safeguards and
					 security844,2990844,299
								
								Science, technology and
					 engineering capability20,00020,000
								
								Subtotal, Weapons
					 activities7,008,83528,0007,036,835
								
								
								
								Adjustments
								
								Use of prior year
					 balances0–21,812–21,812
								
								Total,
					 Adjustments0–21,812–21,812
								
								Total, Weapons
					 Activities7,008,8356,1887,015,023
								
								
								
								Defense Nuclear
					 Nonproliferation
								
								Nonproliferation
					 and verification R&D
								
								Operations and
					 maintenance:
								
								Operations and
					 maintenance351,5688,000359,568
								
								Total, Operations and
					 maintenance351,5688,000359,568
								
								Total, Nonproliferation
					 & verification R&D351,5688,000359,568
								
								
								
								Nonproliferation and
					 international security155,930–4,000151,930
								
								 GIPP[–4,000]
								
								
								
								International nuclear
					 materials protection and cooperation590,11820,000610,118
								
								 Megaports[20,000]
								
								
								
								Fissile materials
					 disposition
								
								U.S. surplus
					 fissile materials disposition
								
								Operations and
					 maintenance:
								
								U.S. plutonium
					 disposition278,94020,000298,940
								
								U.S. uranium
					 disposition25,98525,985
								
								Total, Operations and
					 maintenance304,92520,000324,925
								
								Construction:
								
								99–D–143, Mixed oxide fuel
					 fabrication facility, Savannah River Site, SC475,788475,788
								
								99–D–141–01, Pit disassembly and
					 conversion facility, Savannah River Site, SC80,000–40,00040,000
								
								99–D–141–02, Waste solidification
					 building, Savannah River Site, SC57,00057,000
								
								Total,
					 Construction612,788–40,000572,788
								
								Total, U.S. surplus fissile
					 materials disposition917,713–20,000897,713
								
								Russian surplus materials
					 disposition113,000113,000
								
								Total, Fissile materials
					 disposition1,030,713–20,0001,010,713
								
								
								
								Global threat reduction
					 initiative558,838–4,000554,838
								
								Gap material[–4,000]
								
								Subtotal, Defense Nuclear
					 Nonproliferation2,687,16702,687,167
								
								Use of prior year
					 balances00
								
								Total, Defense Nuclear
					 Nonproliferation2,687,16702,687,167
								
								
								
								
								
								Naval
					 Reactors
								
								Naval reactors
					 development
								
								Operations and
					 maintenance
								
								Operations and
					 maintenance997,886997,886
								
								Total, Operations and
					 maintenance997,8860997,886
								
								Construction:
								
								10-D–903, Security upgrades,
					 KAPL400400
								
								10-D–904, NRF infrastructure
					 upgrades, Idaho500500
								
								09–D–902, NRF Office Building #2
					 ECC Upgrade, Idaho4,0004,000
								
								08–D–190 Expended Core Facility
					 M–290 recovering discharge station, Naval Reactor Facility, ID25,00025,000
								
								07–D–190 Materials research
					 technology complex (MRTC)2,7002,700
								
								Total,
					 Construction32,600032,600
								
								Total, Naval reactors
					 development1,030,48601,030,486
								
								Program direction40,00040,000
								
								Total, Naval
					 Reactors1,070,48601,070,486
								
								
								
								Office Of The
					 Administrator
								
								Office of the
					 administrator448,267448,267
								
								Subtotal, Office of the
					 Administrator448,2670448,267
								
								
								
								Adjustments:
								
								Use of prior year
					 balances00
								
								Subtotal, Office of the
					 Administrator448,2670448,267
								
								Total, Office Of The
					 Administrator448,2670448,267
								
								
								
								Defense
					 Environmental Cleanup
								
								Closure
					 sites:
								
								Closure sites
					 administration6,3756,375
								
								Total, Closure
					 sites6,37506,375
								
								
								
								Central plateau
					 remediation
								
								Nuclear material stabilization and
					 disposition PFP64,96964,969
								
								SNF stabilization and
					 disposition94,01694,016
								
								Solid waste stabilization and
					 disposition 2035135,026135,026
								
								Soil and water
					 remediation—groundwater vadose zone 2035129,629129,629
								
								Total, Central plateau
					 remediation423,6400423,640
								
								
								
								River corridor
					 and other cleanup operations
								
								Nuclear facility D&D—remainder
					 of Hanford 2035139,641139,641
								
								Nuclear facility D&D river
					 corridor closure project386,028386,028
								
								Richland community and regulatory
					 support19,62019,620
								
								Total, River corridor &
					 other cleanup operations545,2890545,289
								
								Total, Hanford
					 site968,9290968,929
								
								
								
								Idaho National
					 Laboratory:
								
								SNF stabilization and
					 disposition—201243,33743,337
								
								Solid waste stabilization and
					 disposition172,631172,631
								
								Radioactive liquid tank waste
					 stabilization and disposition111,773111,773
								
								Construction:
								
								06–D–401 Sodium bearing waste
					 treatment project, Idaho6,5006,500
								
								Total,
					 Construction6,50006,500
								
								Soil and water
					 remediation—201268,95968,959
								
								Idaho community and regulatory
					 support3,9003,900
								
								Total, Idaho National
					 Laboratory407,1000407,100
								
								
								
								NNSA
					 sites
								
								Lawrence Livermore National
					 Laboratory635635
								
								NNSA Service
					 Center/SPRU15,54715,547
								
								Nevada66,00066,000
								
								California site
					 support238238
								
								Los Alamos National
					 Laboratory196,953196,953
								
								Total, NNSA sites and Nevada
					 off-sites279,3730279,373
								
								
								
								Oak Ridge
					 Reservation:
								
								Building 301950,00150,001
								
								Nuclear facility D & D
					 ORNL58,10158,101
								
								Nuclear facility D & D
					 Y–1263,77563,775
								
								Nuclear facility D & D, E.
					 Tennessee technology park8787
								
								OR reservation community and
					 regulatory support6,4096,409
								
								Solid waste stabilization and
					 disposition—201223,92523,925
								
								Total, Oak Ridge
					 Reservation202,2980202,298
								
								
								
								Office of River
					 Protection:
								
								Waste treatment
					 and immobilization plant
								
								Construction:
								
								01–D–416, Waste
					 treatment and immobilization plant, Hanford, WA
								
								01–D–16 A-D,
					 facilities370,178370,178
								
								01–D–16E, Pretreatment
					 facility370,000370,000
								
								Total,
					 Construction740,1780740,178
								
								Total, Waste treatment and
					 immobilization plant740,1780740,178
								
								
								
								Tank farm
					 activities
								
								Rad liquid tank waste
					 stabilization and disposition418,000418,000
								
								Total, Tank farm
					 activities418,0000418,000
								
								Total, Office of River
					 protection1,158,17801,158,178
								
								
								
								Cleanup and waste
					 disposition
								
								Savannah River Community and
					 regulatory support18,33018,330
								
								Total, Cleanup and waste
					 disposition18,330018,330
								
								
								
								Site risk
					 management operations
								
								Radioactive
					 liquid tank waste
								
								NM stabilization and
					 disposition370,042370,042
								
								SNF stabilization and
					 disposition23,19423,194
								
								Total, Radioactive liquid
					 tank waste393,2360393,236
								
								
								
								Radioactive
					 liquid tank waste stabilization
								
								Radioactive liquid tank waste
					 stabilization and disposition549,282549,282
								
								Construction:
								
								05–D–405 Salt waste processing
					 facility, Savannah River256,951256,951
								
								Total,
					 Construction256,9510256,951
								
								Total, Radioactive liquid
					 tank waste806,2330806,233
								
								Total, Site risk management
					 operations1,199,46901,199,469
								
								
								
								Total, Savannah River
					 site1,217,79901,217,799
								
								
								
								Waste Isolation
					 Pilot Plant
								
								Waste isolation pilot
					 plant134,999134,999
								
								Central characterization
					 project25,79725,797
								
								Transportation30,67830,678
								
								Community and regulatory
					 support28,77128,771
								
								Total, Waste Isolation Pilot
					 Plant220,2450220,245
								
								
								
								Program direction323,825323,825
								
								Program support25,14325,143
								
								
								
								Safeguards and
					 Security:
								
								Oak Ridge
					 Reservation17,30017,300
								
								Paducah8,4968,496
								
								Portsmouth15,97915,979
								
								Richland/Hanford
					 Site69,23469,234
								
								Savannah River Site132,064132,064
								
								Waste Isolation Pilot
					 Project4,7554,755
								
								West Valley1,9261,926
								
								Total, Safeguards and
					 Security249,7540249,754
								
								
								
								Technology
					 development32,32032,320
								
								Uranium enrichment D&D fund
					 contribution496,700496,700
								
								Subtotal, Defense
					 environmental cleanup5,588,03905,588,039
								
								Total, Defense Environmental
					 Cleanup5,588,03905,588,039
								
								
								
								
								
								Other Defense
					 Activities
								
								Health, safety
					 and security
								
								Health, safety and
					 security356,471356,471
								
								Program direction107,740107,740
								
								Total, Health, safety and
					 security464,2110464,211
								
								
								
								Office of Legacy
					 Management
								
								Legacy management176,122176,122
								
								Program direction12,50412,504
								
								Total, Office of Legacy
					 Management188,6260188,626
								
								
								
								Defense-related
					 activities
								
								Infrastructure
								
								Idaho sitewide safeguards and
					 security88,20088,200
								
								Total,
					 Infrastructure88,200088,200
								
								Total, Defense-related
					 activities88,200088,200
								
								
								
								Defense related
					 administrative support118,836118,836
								
								Acquisitions workforce
					 improvement11,89211,892
								
								Office of hearings and
					 appeals6,4446,444
								
								
								
								Total, Other Defense
					 Activities878,2090878,209
								
								
								
								Total, Atomic Energy Defense
					 Activities17,681,0036,18817,687,191
								
								
								
								Total, Department of
					 Energy17,687,191017,687,191
								
							
						
					
				
	
		June 4, 2010
		Read twice and placed on the calendar
	
